    Case: 1:19-cv-03596 Document #: 58 Filed: 12/18/19 Page 1 of 2 PageID #:309




                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MOLLY HAYES, et al.,                                     )
                                                          )
                       Plaintiffs,                        )
                                                          )
                           v.                             )   19-CV-03596
                                                          )
 SANDEEP NARANG, M.D., et al.,                            )   Hon. Mary M. Rowland
                                                          )
                       Defendants.                        )
                                                          )

            DEFENDANT LEWIS’S AGREED MOTION TO EXTEND TIME

       NOW COMES the Defendant, Yhana Lewis, by her attorney, Kwame Raoul, Illinois

Attorney General, and hereby requests that this Honorable Court extend the time for filing

Defendant Lewis’s Reply Memorandum in Support of Her Motion to Dismiss. In support

thereof, Defendant Lewis states as follows:

       1.     Plaintiffs Molly Hayes and Daniel Namie, individually and as parents and next

friends of Mara Namie and Alexander Namie, bring their Amended Complaint pursuant to 42

U.S.C. § 1983 and state law against Dr. Sandeep Narang, Ann & Robert H. Lurie Children’s

Hospital of Chicago, and Yhana Lewis.

       2.     All defendants filed Motions to Dismiss and Memorandum in Support of their

Motions to Dismiss on October 28, 2019.

       3.     Plaintiffs filed their Responses to the Motions to Dismiss on December 6, 2019.

       4.     Defendant Lewis’s Reply Memorandum in Support of Her Motion to Dismiss is

currently due to be filed on December 30, 2019.

       5.     Defendant Lewis requests an extension of time until January 7, 2020 by which to

file her Reply Memorandum.
     Case: 1:19-cv-03596 Document #: 58 Filed: 12/18/19 Page 2 of 2 PageID #:310




        6.      Counsel for Defendant Lewis has contacted Plaintiffs’ counsel and Dr. Narang

and Lurie’s counsel and no party has an objection to this extension of time.

        7.      Defendant Lewis is acting in good faith by requesting this extension of time and

does not believe it will delay litigation.

        WHEREFORE, Defendant Lewis requests that this Honorable Court grant her motion for

an extension of time to file her Reply Memorandum and grant any such other relief as this Court

may deem necessary and appropriate.

                                                     Respectfully submitted,

                                                     KWAME RAOUL
                                                     Illinois Attorney General


                                               By: s/Sarah E. Ingersoll_
                                                   Barbara L. Greenspan
                                                   Sarah E. Ingersoll
                                                   Assistant Attorneys General
                                                   100 W. Randolph St., 11-200
                                                   Chicago, Illinois 60601
                                                   (312) 814-7087; (312) 814-6761
                                                   barbara.greenspan@illinois.gov
                                                   sarah.ingersoll@illinois.gov




                                                 2
